Case 1:21-cv-00564-LY-ML Document 1-2 Filed 06/23/21 Page 1 of 17
              Case 1:21-cv-00564-LY-ML Document 1-2 Filed 06/23/21 Page 2 of 17



                                                                          __

                        Zl!'S-                         ii4d;ct4c         &-nii5,c                 O1
     ,O,çecec/                                        1cI,ciaf                          zt-       7<
fl




                                  -

                                                                   -                          -




     Lpri     ti                 owi                    7A;                             Al (i14


     'i   t,       -ied,c             ('a)   czopis    a-i                          27/

      cqd          9Ae,ec1                              pcocess          Xc,1i"%.             9,d




                    I




          1'iCt     4-    ?rc,cesS                                     727      (   i3-O.
                                                                         ,,4'
                                                                                2j',,     01')

                                                              S
                                                             'I
                                                      rr'o/ei-e,             /)cQ5
          -
Case 1:21-cv-00564-LY-ML Document 1-2 Filed 06/23/21 Page 3 of 17




                                                                                                                              C-
                                                                                                  $rG/      LQ4I                   si
                                                                                                  t   ,
                                                                                                      i1Qi5 5'     1   J ?/        c-
                                                                                                  /                                              t)0t/
                                                                                                                                                    ,<-
                                                                                                                                                         1AI
                                                                                                                                          c
                                                                                                                                                               /
                                                                                                                                                                   .5-
                        JWçf                                                                                                            ff 'it    &                      (a
                                                                    9bA
                                                                          1-r:'   r1cftf
                                                                                  f7'j&'
                                                                                           -1i.
                                                                                                                                        oc,       /Z           Ldo,
                                                                                                                                                                   /'
        Case 1:21-cv-00564-LY-ML Document 1-2 Filed 06/23/21 Page 4 of 17



                                                                         I_-I

                                      Information Sheet


The State Commission on Judicial Conduct is an independent judicial agency created and
authorized under the Texas Constitution to investigate and prosecute allegations of judicial
misconduct or disability filed against Texas judges. A judge commits judicial misconduct if he or
she is found to have willfully or persistently violated one or more of the mandatory provisions
found in the Texas Code of Judicial Conduct. A judge may also be disciplined for incompetence
or for engaging in willful or persistent conduct that casts public discredit on the judiciary or on the
proper administration of justice. In egregious cases of misconduct or disability, a judge may be
suspended or removed from office.
The Commission has jurisdiction over all Texas judges, including appellate, district, associate,
magistrate, constitutional county, statutory county and probate, justice of the peace and municipal
court judges. Retired or former judges who consent to sit by assignment are also subject to
Commission jurisdiction. Although all judicial candidates are required to comply with the Texas
Code of Judicial Conduct, the Commission, cannot investigate or discipline a candidate who is not
a judge at the time the alleged misconduct is said to have occurred. There is no statute of
limitations barring the Commission from investigating or sanctioning a judge, even after he or she
has left the bench, for misconduct that occurred during his or her term in office.
The Commission has no authority over federal judges, mediators, arbitrators, or
administrative hearing officers.
The Commission has a 13-member board of judges, citizens, and attorneys appointed by the
Supreme Court, the Governor, and the State Bar of Texas respectively. They are all volunteers,
who serve six-year staggered terms. Many of the members are required by law to be from
different areas of the state. The Commission meets approximately six times per year and disposes
of approximately 1,000 cases or more every year. All complaints are reviewed, analyzed,
investigated as appropriate, and presented to the Commission at a regularly scheduled meeting for
its consideration and disposition.
Commission meetings are not open to the public, nor are they subject to state open meetings
laws.
The Commission receives and processes thousands of writings each year, approximately 1,100 of
which are opened and assigned a case number. Complaints sent by fax or email are not accepted,
nor will oral complaints be taken over the telephone. The Commission has the authority to accept
anonymous complaints as well as complaints from confidential sources. In some instances,
reports from the media may lead to an investigation and disciplinary action against a judge.
Some complaints can be resolved more quickly than others. On average, most cases will be
presented to the Commission within 4 to 6 months of filing. Depending on the number and
complexity of issues presented, as well as the level of cooperation from witnesses and the
respondent judge, some cases may take as much as 12 months or longer to resolve.
The Commission is not an appellate court. It cannot change or overturn the decision of any
judge, remove a judge from presiding over a case, award relief or damages, issue fines,
represent litigants, or give legal advice.


  Revised: January 2008
             Case 1:21-cv-00564-LY-ML Document 1-2 Filed 06/23/21 Page 5 of 17


                                                                                      F-I                                           I




           ',4c                      3rL           I                       i2. 2/,          1-,d                                r
                          / i4pciY                              c?tO   _ Z/

             t'eS                                      a2aCQ(              4ø*
       ce             Phts       41/s                                  dd?..uI?
       Ae                                                             Perz,c,7c       l!H2Jrtaf'
                           rec/
     01'    r&oP                           2>              7Y

                 77   '          to'               2                                       q    C   e   S-              q

             /                  r,
                                                                  r a1'%j'(
                          L,4        0         Z       C



     i7,r7ec4?e                                1peifd                                                   .ccSe

     dec,ed
     /Ae     C
                  (
                           a
                          pMr]
                                           /

                                                                       1
                                                                               io

                                                                              /'/2/   i/
                                                                                                         i/e
                                                                                                             '
                                                                                                                  r



                                                                                                                 -iii   4C
                                                                                                                            ?




                                                       is         C                   EP



       o/,I2e                                                                              at
            tJci p'2c4/                                                               o,'



h-                                       --------------------------------------------           ---------------------
                 Case 1:21-cv-00564-LY-ML Document 1-2 Filed 06/23/21 Page 6 of 17
                  State Commission on Judicial Conduct                                                                    only.

                                               P0 Box 12265
                                           Austin, TX 78711-2265
                              Tel. (512) 463-5533 ToIl Free: (877) 228-5750
                                         Complaint Form
  Ifyou are filing a complaint about more than one judge, please use a separate form for each judge.
  You may complete this form online before printing.
  Send the completedform and any additional pages or related documents to SCJC.

 * Indicates required fields.              Please note that faxed complaints will NOT be accepted.

  *yourflame:                                      ??                             *Judge:                         '1'er       lirnj        RôJinspr.
  *Mailing Address:    Qio 5.                       "                             *Cout Number:
                                                                                  *city and County: 7
                                                                                                     CC?              ?/erA
  *Cjty, State Zip:                                                     9 76&                               lOt                   7o...c
  *DateofBillh:        /cre'J,', ja
 Your Phones: Day ( ____ )                 e   ir/-              ,.              Evening (             )Jji3c?                         y   Anm.
 Cell/Other (       )           .,-, -/e v                  rv   7               Best time to call you:     JO                    A.M.       lP.M.

   If your complaint involves a court case, please provide the following information:                            j            .--. c
                              (CT q                -P
   Cause Number:
   Your attorney:
   Address:
                        7d-f4    _
                                .-/
                                                       2'    Z
                                                             _
                                                                           Status of your case:


                                                                                 Address:
                                                                                                 Pending El Concluded
                                                                                 Opposing Attorney: (,,, ?,,? (',&-A
                                                                                                  3Oc)       Oo            S-,'-.
                                                                                                                                  El On appeal
                                                                                                                                        ,Q.

   City/Zip:________________________                                             City/Zip:             /e,,..e        i'-cs
                                                                                                                      D,?07
                _
   PhoneNumber(s):       2)o                   ,                                 PhoneNumber(s):

   PLEASE FILL IN ALL INFORMATION AVAILABLE FOR ANY WITNESSES (attach additional pages as needed)
 Name:
 Address:__T_____
                              ,,-7                                                Name:
                                                                                  Address:
                                                                                                  Jr       "1
 Phone Number(s):                                  _                              Phone Number(s):__,......._
 What did this person witness?        -                                           What did this nerson witness?




                      If you are submitting documents, please provide copies, not originals.

         I understand that as part of the Commission's investigation the judge may be provided a copy of this
complaint. Please note - the Commission will do its best to maintain your confidentiality, if you so request.
However, it may not be possible for us to pursue our investigation without revealing your identity at some point. If
it is necessary to reveal your identity directly to the judge, we will advise you before proceeding.

                         *1   request that my identity be kept confidential.                 El Yes              No
      *Signature:                                                                            *Date:
   How did you hear about the State Commission on Judicial Conduct? (please select one)                      El State Bar of Texas
      El Another State agency             El News media           El Attorney   El Friend         Other:   it e -':_ r
                                                                                                                           Revised 07/13/2009
                Case 1:21-cv-00564-LY-ML Document 1-2 Filed 06/23/21 Page 7 of 17
r7                                                Details of Complaint                              F       I       pj           a
  Please type or print the factual details of your complaint in the space provided below. Please include the
  date(s) of the alleged misconduct. If more space is needed, attach additional sheets. Please sign and date
  each additional sheet. Your complaint should be as specific as possible, PLEASE DO NOT CITE CASE
  LAW IN YOUR COMPLAINT.

     *Date(s) of Alleged Misconduct of Judge:
     *Factual Details of your comnlaint against Judge:
                                                                                     /        c9-               2   0 /
     S27Oit/Thn _O41361-? Aôp_

     Se e
           g0''
     p,1ii,S
                  /
                         4's
                   _7sccdc
                 f / ;
                                             C4C.(fd
                                               ;, re.
                                                           ,, d p
                                                                   21
                                                                          /'ii
                                                                            'r
                                                                                 j
                                                                                         1'
                                                                                                       ar)/
                                                                                                        '4S'
                                                                                                    22/e/Y
                                                                                                                    Ays
                                                                                                                            c21'/
                                                                                                                             0

      4O/j9C7JCI
                Lcp
                       A                1ç


                                                       i           E      Z              /              c
                                                                                                                     )




  WHCP&FOR.                    z        (,$)       Q5(                  .afflI* ci'
                                   rsi7'/                      ?4r                                              jis,'n
                                                           Ia / o/'
                          r                                    o              Iicea.,-
 7                 7 opi
 at'            .Qd
         T#''S 0(1
                     !S

                      I                                                   J
                                                                           flAe 'S'?                                          or
                                                                         ?2 12c2j,            7
                                                           P                                                    -1
                                                                                                        QC7
      cccirdc,,c 2AJ,?11                       al?                      ?d(12es/e?ccfs Cade                               cP.Z,/it.t4I
 Coh4>                                  9c7'/4
 4?teS O7'
                     ''                 iaf'                                                  ?
                                                                                         drc7/j ccec2e
                                                                                                                            oI

 p          .                      (J        1                 a   S                                            r


                                                                                                                                     e
(J1e- P                       Ic   p         __
*Printed Name:     77),/,_                        ).
                                                                   _
*signatare:        277, /P _                               2;/,                               *Date:
                                                                                                                          Revised 07/13/2009
 Case 1:21-cv-00564-LY-ML Document 1-2 Filed 06/23/21 Page 8 of 17




                                               F-I   .PQ    /OlC



FoR 72& Sr            V&   OF   2-,q           eocian

              jiJ-    JEFQC/OOM/
PcedQ

         0        C
                            9/0        .


                                  ,        e           s



  cJ5e       ?re;oly3      ________________________




                            F1Lc_____________
          Case 1:21-cv-00564-LY-ML Document 1-2 Filed 06/23/21 Page 9 of 17




    ___                                                                                 -I     P!c$       c!7


                                                                                                                         I

              7/         /2)        4ttiiJ       O I? p    -/Q     ¼jp I?               Ec 72/L-S dXLJ
                                                              1qr)/              0,d
    f\JOfj/   IV7              Cc1Ci/        cir



      nitS         "4e    cJ'                      277     1i.r        5?      2i'flc'i-'          eac


     ec                        u    c,   d         voie     lit   'c               ,-    ,'-          ,isic,,i




    Fc              p pFosE- o,                  cR&crecn)              ,-.,      2'i                    a?i2frs



    øc.                                  r e;   ,2rr'             £                          ?7j ca? z4n14 LI4/

    ectrs      'cito                             it/s                                                           /




H
                                             IQZe                                d           djet
              is          cQJc1'72tj               ?cot                                         721?ieflI5          ii



    9)-a?ecY22A                *t        ,   /,reJ       peie.,jaitc_


    a?              i8-r?                    dproer                     etecc*de,-               or-4CCJa/CQ..


      i2A          sciecc                                         c41c

                                                            QI                    Zit.ftj4 ff         4S/ij

            eeits,             o,oI      ret1                          c/Iens'                 '4e,-i,

              i$         'CIeS           aec P-1                  i<        deitdh4d
     a        e2.i.ycied C7Q                            /e6,GI4I1 -7/c.I                i3ear 1U

         t,7fd /   ot
           Case 1:21-cv-00564-LY-ML Document 1-2 Filed 06/23/21 Page 10 of 17



     lo,                                                              1j

     fl,t4?C/                      //,c,cfii                     /e1

         ctmet,fZ        and       71'z.J                   7A                ?'L    '   ecrL

                 e                   ofcedj4/
              s*)         (4tJ         £iiI


     d),Iow.                                enceJ                 7A
                              q,                  ?qZ


                                        c'i            'i    Ae       e7i           ci
                               ,                   rscP'                       (See

     u.h             (                                      D2    /        US'. C-

                                                 X$e-              f4;,?/Q
                                                                              0/

           7fôr e0L4                               4o/                       icr             Ja



                                                 1714?fc(/V                  7CJe!       a



                         'r   hec              o?L
                                                                      c,I1



     ®ic                  C                                  4s


                                              o;o                                            /

           ca,r,rna,1d4i                4     1Aj2G,   ,°nde
-.   1                        ?/                             a
      Case 1:21-cv-00564-LY-ML Document 1-2 Filed 06/23/21 Page 11 of 17




?4      4J&/       tf>,C?'4?ACA,?S         C91/R4               ?



               PifiCACJ, av'1'e5I4(j                   eits                /

        7/7'54LJQ coe?Loi              cec.ieC         I3/t(2                  -




                  71      crdcict ijiU1-,
ill                          t eQ7l4                   ai.c4'       eqfIfl9f

'4tot 71                     r7                   rdj ?fai
(E                                                i1i
      R7eoC,f1'?Ai                    -?-9,a-      e                               I
      Case 1:21-cv-00564-LY-ML Document 1-2 Filed 06/23/21 Page 12 of 17



 I.                                                               F-i         PQS'
                                  4PPE!\J13 )X

I'4                                      c         yco'cr
                                              ?Ie        '4S.          (1)o-.




      4.                            "cY'/                ociZ!Zy                     rd11A
tcd                               a/oe       no4                       iecf Jrrva

,z:    11;,i7,.z         e   etd cr-IIAqft                    td2.                   c-




7for                                /j:;%1         1s1a                Øt/rc/

Z1dr                 rqiis                   ('e         'toS

           rts                      ec1                           a.   i.me



0.            e   r eS                /.1     2'   ei,   1'            ?   ;     o



                             he

_____

        vie              7'eja7'             ccr'

                         )'.s4c4c     Ce7ii/' ed          >c           14,3-    4,494/Ki

            tLEJO/       ,/Of       fre(t4                    C    2h5                    Jc   -
      Case 1:21-cv-00564-LY-ML Document 1-2 Filed 06/23/21 Page 13 of 17



                                                                                   ___ ________

                                                            '


                                         1-
                             lJQrblI                                       '!          Q1



  s?/        Li')')o/a                   pcI                                                           1/      )-o



               p9/b                                                                         b,vd            /,h


                                                  7s            ,e?Mo 4#?lzy4                           '7z'


               #f0           p*                        yi       2              i




'-z    t'id          '        ''   ..,                          *I        )1           6cèJ7L
                                                                                                 '74




                                              c                                    ?        -'




         '




                         :
                                                                     c±
     Case 1:21-cv-00564-LY-ML Document 1-2 Filed 06/23/21 Page 14 of 17



                                                                         P_I                       7c3f.
                                                ORDER'
WHCEFoP                                          QdI5            )14d
 orr>i,                 ?cicj/
     M,'-,        'A            oci.eis           O,I°           ri1ij   ie3c/,Z rJ                o



 ?ced 72(,i                                 %e,-e?,1       ?A, ci2ctcXeJ                               ,

CIt2 ,s            er'e
                          4 Cd                                                   4' )

       II   777    ?'GJ,,                         4i                              Lx         et'

 I    i272,
                                (            0pe-d         72Q




        a                  /
                                                 222,1         /.
                                    /                       /e?,          ?,oi     ,

134/y                                           7tS'
                                        ,      Ojer ?AQ2.           Z(e                                '2


                   ';      rQy,1c,r                    2ikj 4f1                                             Z4e


 1/i5                   Faf?.                                                -




/lU!f         c(2k'\ a P                    ,174c..,/Ic(   /,/ice                       1y             c1
Case 1:21-cv-00564-LY-ML Document 1-2 Filed 06/23/21 Page 15 of 17
     Case 1:21-cv-00564-LY-ML Document 1-2 Filed 06/23/21 Page 16 of 17



_/       .                                                                            -!




                                                                       ep7-b-R                                               S3

                                                                                           /.




                      'a                             t4o1,9eo       1Z(a?         le5t/                                      2s


         4                 21   '   1                       24 ,,          s                    c   C   (4    c         cI   i



pT'1'                                            e,l,-ci             #Cp1-1,


                                                     'R,3,2            I2                       s'            7c1            Ae

                                                                                cpde

                      C   t/    P11                  I' /                                               .'.   d.         p

     I       1'   -             e       '-




         ec4'eo/           q;/                                                 or

     pat                        /       /c# a    .              c   s 72                            ,         1'


                      s                                                          '4   (         a/c       c       ,s-




/l)oi                               /        "


                                                      L'                       Qcr1s,           A             z
                   Case 1:21-cv-00564-LY-ML Document 1-2 Filed 06/23/21 Page 17 of 17



             i   '7.                                                           F/   C I? dai C

                                              _7




                                                                                      I
                                                                           eieP/i   ,_Q




    il__Il
                       c.

                       I_dL4±4
                                 (L 9         ,-
                                                   .ca
                                                   Z4
                                                         ..-   c(&t   7(




                                                                              qqi5
                                                                                    L_               -I


r-----                      cj3                L41                         O/2I___
I        ±
                                                                               L

                                    Lreo             hd
                        p      Th                                     e             _______      _______
